Citation Nr: 1549766	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-31 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post arthroscopy and debridement of right knee meniscal tear, currently evaluated 20 percent disabling. 

2.  Entitlement to an initial (compensable) for right knee residual scarring, status post arthroscopy and debridement of meniscal tear.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from April 1998 to October 2001.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2012 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a videoconference hearing at the RO in October 2015 before the undersigned Veterans Law sitting at Washington, DC.  The transcript is of record.  There is correspondence, all apparently dated in October 2015 wherein an attorney was appointed as a representative, and more recently resigned or revoked that representation.  Appellant represented himself at the hearing, with the understanding that his attorney would not be present.

During the hearing, the Veteran raised the issues of entitlement to service connection for bilateral ankle disability and a left knee disorder secondary to service-connected right knee disability.  Formal claims for these benefits should be submitted.  Additionally, an in his hearing and other correspondence, he has raised a TDIU claims that requires initial RO review.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's records are completely encompassed in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

The Veteran asserts that he has chronic and excruciating pain of the right knee with loss of strength and giving way for which a higher disability rating is warranted.  He maintains that he was involuntarily separated from his employment and is unable to work due to the condition.  Service connection is in effect for status post arthroscopy and debridement of right knee meniscal tear.  The appellant also maintains that his right knee scars manifest nerve damage.

Review of the record discloses that in August 2013, the Veteran's treating physician chronicled a long history of multiple right knee surgeries that had not improved right knee function despite treatment modalities that included injections, physical supplementation, cortisone, extensive physical therapy, and bracing.  It was noted that the "most impressive" aspect of current physical examination was extreme sensitivity about the knee, especially over the posterior horn of the medial meniscus.  Diagnoses of reflex sympathetic dystrophy (RSD) and probable abnormality of the posterior horn were rendered.  An orthopedic note in January 2015 indicated that the appellant was three weeks post bilateral knee arthroscopy with medial meniscus tear, and that he had RSD in each knee with hypersensitive skin.  He was reported to be battling RSD more than the meniscus tears.

The appellant underwent a VA a peripheral nerves examination in February 2015 by a VA physician's assistant where it was noted that RSD had been diagnosed by his treating VA orthopedist.  The examiner stated that the Veteran had not been evaluated by neurology or had had any nerve conduction studies.  Following examination, the examiner opined that current findings were inconsistent with the clinical diagnosis of RSD made by the appellant's orthopedist and the Veteran's verbal history.  Service connection for RSD was denied by RO rating decision in March 2015.

On most recent VA examination of the knee in November 2015 for compensation purposes, the Veteran complained of constant right knee pain and stiffness with an average pain level of 9/10.  It was noted that he refused to move for bend the right knee on examination stating that it was too painful.  As such, physical examination findings of the right knee, including range of motion and strength, were unable to be obtained.  Earlier testing had suggested that examination results did not match findings when the Veteran was observed walking and sitting in the waiting area. 

The record reflects that it is clear that the Veteran attributes all current right knee symptomatology, including severe pain and tenderness, to the service-connected right knee meniscal tear.  However, his treating physician has attributed chronic right knee pain more to RSD than meniscal tear residuals.  There is now a discrepancy in the clinical findings as to whether the appellant has RSD, as indicated on VA peripheral nerves examination in February 2015.  The Board thus finds that central to a determination in the matter on appeal is whether the appellant has RSD and whether it is related to service-connected right knee disability.  The issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet.App. 180, 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Since the VA peripheral nerves examiner stated that the Veteran has not been evaluated by neurology or has had any nerve studies in this regard, the Board is of the opinion that such an examination is warranted. 

Review of the record discloses that the Veteran receives VA outpatient treatment for the service-connected right knee.  On personal hearing in October 2015, he related that he had just seen a doctor in this regard some three weeks before.  The Board observes that the most recent VA outpatient records date through March 2015.  Therefore, pertinent records dating from April 2015 should be requested and associated with the claims folder. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request VA outpatient records dating from April 2015 through the present and associate with Virtual VA/VBMS.  All attempts to obtain the records should be documented.

2.  Schedule the Veteran for an examination by a VA neurologist to determine whether it is at least as likely as not that the appellant has RSD related to service or the service-connected postoperative arthroscopy and debridement of right knee meniscal tear.  Access to VBMS/Virtual VA must be made available to the VA neurologist.  The examiner must indicate whether the electronic claims folder is reviewed.  The examination report must reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  All indicated tests and studies, including nerve conduction studies, must be performed, and clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must respond to the following questions:

a)  Does the Veteran have reflex sympathetic dystrophy (RSD)? 

b)  If so, is it at least as likely as not (a 50% percent probability or more) RSD is related to service?

c)  If so, is it at least as likely as not (a 50% probability or more) RSD is proximately due to or the result of (secondary to) the service-connected status post arthroscopy and debridement of right knee meniscal tear or is it permanently made worse (aggravated) by the service connected disorder?

The examination report must include well-reasoned rationale for the opinions and conclusions reached.

3.  The Veteran should be scheduled for a VA examination to evaluate orthopedic findings of the knee.  Review of the electronic folders should be undertaken.  If the Veteran refuses to move the knee, it should be indicated whether there are physical findings such as muscle atrophy, or other indications that there are orthopedic or neurologic reasons that the knee cannot be moved, as opposed to lack of desire.  If there are objective indications of significant pain those findings should be set forth in detail. 

4.  The RO should ensure that the medical reports requested comply with this remand and its instructions.  If the reports are insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include initial review of the TDIU claim.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


